Citation Nr: 1437442	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-43 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and unspecified depressive disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1964 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, in which the RO denied service connection for PTSD.

This appeal was remanded by the Board in December 2013 for additional development.  The Veteran was provided a supplemental statement of the case.  The remand instructions were completed, and the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA received a statement from the Veteran's spouse in August 2014 that reported the Veteran had been seen by Dr. Steve Giles for PTSD over a two to three year period.  These records are not associated with the Veteran's claims file, nor does the record indicate any attempt has been made to obtain them.  Therefore, the Board finds a remand is necessary to attempt to obtain these records to ensure a complete record upon which to decide the Veteran's case.

Accordingly, the case is REMANDED for the following action:

1. Request an Authorization and Consent to Release Information to VA (VA Form 21-4142) from the Veteran for treatment provided to him by Dr. Steve Giles for an acquired psychiatric disorder, to include PTSD and unspecified depressive disorder.

2. Upon receipt of a signed and dated release form, request the Veteran's treatment records from Dr. Steve Giles.  Associate records received with the claims file.  Note in the claims file any negative responses.

3. Notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if private treatment records are unavailable.

4. Then, readjudicated the issue of service connection for an acquired psychiatric disorder to include PTSD and unspecified depressive disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



